Citation Nr: 1231246	
Decision Date: 09/12/12    Archive Date: 09/19/12

DOCKET NO.  09-12 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, claimed as posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for a low back disability.

5.  Entitlement to service connection for a hearing loss disability.

6.  Entitlement to an initial evaluation in excess of 10 percent for right leg varicose veins.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

These matters come before the Board of Veterans Appeals (Board) on appeal from a March 2008 rating decision by the Denver, Colorado, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied service connection for PTSD, headaches, hepatitis C, low back pain, and hearing loss, and granted service connection for right leg varicose veins, rated 10 percent disabling from November 22, 2006.

The Veteran testified at a July 2012 hearing held before the undersigned at the RO; a transcript of the hearing is associated with the claims file.  The record was held open for 30 days from that time to afford the Veteran the opportunity to submit additional evidence, statements from the Veteran's brother were received, along with a waiver of initial RO consideration.

The issue with respect to PTSD has been recharacterized.  The Veteran, as a layperson, is not competent to distinguish between competing psychiatric diagnoses, and so a claim of service connection for one is considered a claim for all.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  His claim for PTSD has therefore been expanded to encompass the additional diagnosis of depression, as well as any other acquired psychiatric disorder.  

A claim for increased evaluation includes a claim for a finding of total disability based on individual unemployability (TDIU) where there are allegations of worsening disability and related unemployability.  Rice  v. Shinseki, 22 Vet. App. 447 (2009).  Here, TDIU entitlement was specifically considered and denied in an unappealed October 2009 rating decision; this determination specifically addressed the impact of right leg varicose veins on employability.  Additionally, the Veteran has not attributed his current unemployment to varicose veins.  Inference of a re-raised, separate TDIU claim is not warranted.

The issues of service connection for an acquired psychiatric disorder and for hepatitis C are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran did not sustain a head injury in service.

2.  No chronic headache disability is currently diagnosed, nor has such been diagnosed within the appellate period.

3.  No chronic low back disability was first manifested on active duty service; the preponderance of the evidence is against a finding that currently diagnosed low back problems  are related to military service.

4.  No hearing loss disability for VA purposes is diagnosed.

5.  Right leg varicose veins are manifested by aching and fatigue with prolonged standing or walking; symptoms are relieved through use of compression hosiery.  There is no persistent edema, pigmentation changes, or eczema.


CONCLUSIONS OF LAW

1.  The criteria for service connection for headaches are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).

2.  The criteria for service connection for a low back disability are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, (2011).

3.  The criteria for service connection for a hearing loss disability are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2011).

4.  The criteria for an initial evaluation in excess of 10 percent for right leg varicose veins are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.102, Diagnostic Code 7120 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  January 2007, April 2007, and May 2009 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Finally, the Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claim was subsequently readjudicated, most recently in a March 2012 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran's service treatment records and VA medical treatment records have been obtained; he did not identify any private treatment records pertinent to the appeal, and has repeatedly stated that all treatment has been with VA.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration (SSA); he reported to a social worker in November 2011 that he had applied, but at the July 2012 Board hearing he indicated his eligibility was questionable.  As the Veteran reports that all medical treatment is through VA, and is unclear as to whether he has actually applied for SSA benefits, remand to investigate the possible existence of an SSA file is not warranted.  38 C.F.R. § 3.159 (c)(2).  

VA audiology and vascular examinations have been afforded the Veteran and the examiners made all required clinical findings and rendered necessary opinions with supporting rationale.  The examinations are adequate.  The Veteran has not alleged, and the records do not show, worsening of the disabilities since examination; updated findings are not needed.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Veteran has not been provided examinations with regard to his back disability; while in-service complaints and current diagnosis are shown, there is no reasonable possibility, however slight, that a nexus to service may be established.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Service Connection

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period.  Diseases of the nervous system are listed chronic diseases for purposes of presumptive service connection; these may include certain forms of headaches and sensorineural hearing loss.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  The applicable presumptive period is one year following separation from service.  38 C.F.R. § 3.307(a)(3).

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The nexus between service and the current disability can be satisfied by competent evidence of continuity of symptomatology and evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

	Headaches

The Veteran alleges that he has continuously suffered from headaches since sustaining a head injury in service; he reports that when an armored personnel carrier (APC) turned very rough, he struck his head on the interior wall.  He states he sought treatment at sick call, and has had headaches and sought regular treatment ever since.  

Active duty service treatment records reflect no complaints of or treatment for any head injury or for headaches.  There is no indication that the Veteran sustained an injury or sought treatment for headache symptoms while on active duty.  The March 1975 examination for separation from service reveals no clinical findings related to headaches, and the Veteran made no subjective report of headache problems at that time either.  In fact, the Veteran checked the box affirmatively denying "frequent or severe headaches;" he also denied any head injury.  He did indicate the presence of other problems.  In August 1976, more than a year following his separation from active duty, the Veteran underwent a quadrennial examination for Reserve purposes.  At that time he did report having frequent or severe headaches; the examiner noted that the headaches were associated with "hot days" and were relieved by aspirin.  The Veteran again denied the occurrence of a head injury.

Following service, VA treatment records reveal that in January 1979, the Veteran reported recurrent headaches.  He provided varying histories.  Initially, the Veteran reported that he had bad headaches over the past year, but that they had become daily over the prior month.  Later that month, he stated that the headaches had begun two weeks earlier.  Sinus x-rays and EEGs were normal.  Headaches of an undetermined etiology were diagnosed.  At no time did he report any head injury, and he did not refer to service or a time period during which he was in service in describing his symptoms.  No headache complaints were noted in VA treatment records through 1984.  

Similarly, VA treatment records through 2012 show no diagnosis of any chronic headache disability or condition.  The Veteran testified in July 2012 that his treating VA doctor, Dr. Salter, had informed him that his headaches were "consistent with possible or deep traumatic brain injury."  Transcript, p. 21.  However, review of the treatment records from Dr. Salter, including recent records maintained electronically in the Virtual VA system, reveals no such opinion; Dr. Salter's notes do not even reflect a diagnosis of a headache condition or any ongoing headache complaints.  VA records also fail to show the prescription or administration of medication for headaches; the Veteran reported that he had been on such medication for 10 to 20 years.  Transcript, p. 19.  Records do not reflect any headache diagnosis through March 2012, and no nervous system condition manifested by headaches has been diagnosed.

A VA examination was conducted in March 1979; the Veteran filed a claim for compensation benefits, but did not mention headaches.  Clinically, no abnormalities or complaints of the nervous system were observed.  No VA examination was afforded the Veteran in connection with the current claim in light of the absence of active duty complaints of headache, the lack of evidence of a head injury, the documented onset of headaches after service, and the contradictory accounts from the Veteran regarding onset.

Necessary for an award of service connection is a showing of current disability.  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Although there is a complete absence of any medical evidence diagnosing a current headache condition, the Veteran is competent to report headache symptomatology he experiences.  Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

However, the Veteran's reports are not credible.  There is no documentation in any medical record corroborating the Veteran's reports of continuity of headaches since service.  The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

Here, in addition to the absence of corroboration, there are contradictory reports by the Veteran.  He affirmatively denied headaches at the time of his separation from service.  The first allegation of headaches comes in August 1976, more than a year after the end of active duty.  Moreover, these are associated with heat, not with any underlying chronic condition.  There is treatment for headaches in 1979, but at that time the Veteran reported that the symptoms had been present anywhere from one year to two weeks prior to the making of the complaints.  Importantly, at no time in 1979 did the Veteran report any head injury or allege or describe any relationship to service, even temporally.  It appears that the headaches resolved prior to March 1979, as the Veteran made no complaint of them on VA examination and did not claim service connection for a headache disability.

Other statements by the Veteran are not supported by the record; his attribution of statements of etiology to Dr. Salter appears directly contradicted by the medical records, which shows neither diagnosis nor ongoing treatment by the physician.  

In sum, the competent and credible evidence of record is against a finding of any current, chronic headache disability, and service connection may therefore not be found.  Even if the Veteran's lay reports of headaches are accepted as evidence of disability, the overwhelming weight of the evidence shows they began after separation from service.  While headaches related to an organic neurological disease or condition may be subject to presumptive service connection under 38 C.F.R. §§ 3.307 and 3.309, no such neurological condition is shown.  Records from 1976 relate the headaches to heat, and in 1979 there was no clear etiology.  At no time, however, has a neurological disease been diagnosed.

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  Service connection for a headache disability is not warranted.

	Low Back

The Veteran does not allege any specific low back injury, trauma, or disease.  He does state that he began experiencing pain in service due to the performance of his duties, and sought treatment for such.  He also reports that within months of separation sought treatment for back pain.  Transcript, p. 25.

Service treatment records reflect no diagnosis or clinical findings documenting a low back disability.  At the March 1975 VA separation examination, there is no subjective report of recurrent back pain, and the examiner made no findings or comment on the back.  In August 1976, in connection with the Reserve quadrennial examination, the Veteran again denied recurrent back pain and the examiner made no related findings.

The Veteran was treated in service on two occasions for complaints of back pain.  In January 1973, he reported back pain in connection with nausea for two days.  Physical examination was normal.  The examiner diagnosed "r/o [rule out] viral."  There were no subsequent complaints or treatment; the back pain appears to have resolved with treatment of the underlying infection.  The Veteran was again seen for isolated low back complaints in February 1974, when he reported a back ache "since getting wet last night."  The care provider stated that it was "obviously not an emergency" and advised the Veteran to change into dry clothes.  There were no further complaints.

VA treatment records from 1975 to 1984 show no complaints of or treatment for back problems.  The veteran made no allegation of back pain or problems in connection with his 1979 claim for compensation benefits, and at the March 1979 VA examination, no back or other musculoskeletal problems were noted.  

VA treatment records reflect that in November 2006 the Veteran reported that he had worked for Home Depot for 14 years, and had his own business installing floors for a time.  Low back problems were first noted in VA treatment records in May 2007, when the Veteran reported that "today his low back hurts.  He does not remember any trauma to it."  The paraspinal muscles were tight bilaterally, and medication was prescribed for the pain.  In January 2009, the Veteran complained that he had low back pain for many years, following an injury in service.  It had progressed recently, over the last three to six months, and was now daily.  Physical therapy was prescribed in addition to the ongoing medication.  An x-ray showed mild degenerative disc disease.  Treatment records reflect continued complaints of low back pain and use of medications.

Medical records reflect a diagnosis of a service connectable low back disability since May 2007; prior to that date, the Veteran reported low back pain in his November 2006 claim filing.  He has also alleged, in connection with the current claim, that his low back pain has existed since service, and argues that this competent lay evidence of continuity of symptomatology is sufficient to warrant service connection.

However, the Veteran's competent reports of long-standing low back pain are not credible.  There is not merely an absence of corroborating contemporaneous documentary evidence; the evidence of records in fact contradicts his allegations.  He affirmatively denied recurrent low back pain in March 1975 and August 1976.  While the Veteran was treated on two isolated dates in 1973 and 1974 for back pain complaints, no back injury or problems were noted; the complaints were symptomatic of a virus and wet clothing, not a back condition.  No service doctor noted chronic complaints, in contradiction of the Veteran's allegations of pain and repeated sick call reports.  Further, there is a large gap in the medical records wherein no back complaints were noted.  The Veteran was treated for a variety of other problems from 1975 to 1984, but did not complain of back problems.  A negative inference may be drawn from the absence of complaints or treatment for an extended period.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  He was stabbed in the back in June 1979, but still no complaints of chronic back pain were registered.  The first documented back complaint, in 2007, is reported as acute and of recent onset, contradicting later reports made in connection with the benefits claim instead of treatment. 

The Board finds that low back pain did not begin until many years after service, following what is reported to be a long career in the building trade.  While the Veteran was treated for back complaints in service, the preponderance of the evidence is against a finding that such are related to the currently diagnosed problems.  Neither involved physical injury, and both appear to have resolved completely in service.  No examination to obtain a nexus opinion is warranted, as there is no credible evidence showing a reasonable possibility that there may be a relationship between the in-service complaints and current problems.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
 
The preponderance of the evidence is against the claim; there is no doubt to be resolved.  Service connection for a low back disability is not warranted.

	Hearing Loss

The Veteran alleges current hearing loss disability as a result of in-service noise exposure.  He did serve as a mortarman, and acoustic trauma in service is therefore established. 

Service connection requires a showing of current disability.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Hickson v. West, 12 Vet. App. 247, 252 (1999).  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In the instance of hearing loss, disability is strictly defined by regulation.  A hearing loss disability exists when "the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  38 C.F.R. § 3.385.  While the Veteran is competent to report difficulty hearing or problems sufficient to establish the likelihood of impairment, he is not competent to, through lay testimony, establish the presence of a qualifying hearing loss disability.  Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  For that, professionally administered audiometric testing meeting specific benchmarks is required.  38 C.F.R. § 4.85.

A VA audio examination was afforded the Veteran in February 2008.  The claims file was reviewed in conjunction with the examination.  The Veteran reported that since service, he had experienced some hearing loss.  He described in-service noise exposure from small arms fire and heavy weapons, including the mortars on which he crewed.  Audiometric testing showed:


HERTZ
CNC

500
1000
2000
3000
4000

RIGHT
20
20
15
10
25
94
LEFT
10
15
10
15
15
96

VA treatment records reflect no other audiometric test results.  The Veteran indicated at the July 2012 hearing that he would seek additional testing, but he has not submitted the results of such, or even indicated that testing took place.  Moreover, the Veteran has not stated that his hearing has worsened the February 2008 testing, and so those results are found to adequately reflect the degree of his hearing loss.

That loss does not represent a disability for VA purposes.  No threshold exceeds 25 decibels, and speech recognition scores are 94 percent or greater.  There is no disability, and hence service connection is not warranted.  

Evaluation

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

Varicose veins are evaluated under the criteria set forth in 38 C.F.R. § 3.104, Code 7120.  The criteria are applied to each leg separately; solely the right leg is service connected here.  The criteria provide that asymptomatic palpable or visible varicose veins are not compensable.  A 10 percent evaluation is assigned for intermittent edema or aching and fatigue in the affected leg after prolonged standing or walking, with symptoms relieved by elevation of extremity or compression hosiery.  A 20 percent evaluation is assigned for persistent edema that is incompletely relieved by elevating the extremity, with or without beginning stasis pigmentation or eczema.  Persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration is rated 40 percent disabling.  Persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration is rated 60 percent disabling.  A total, 100 percent schedular evaluation is assigned for massive board-like edema with constant pain at rest.  38 C.F.R. § 4.104, Code 7120.

The Veteran reported at the July 2012 hearing that he used compression stockings when walking; he was currently trying to obtain more.  He stated his leg was swollen "off and on" with activity.  He did not have a car, so he walked a great deal.  Elevation provided temporary relief.  The Veteran reported that he had a rash on his leg, and he observed pigment changers around varicosities.  While the Veteran reported ulcers, described as "big zits," on his lower extremity, these were related to a foot condition, not varicose veins; the sores were on the feet.  Transcript, pp. 28-30.

A VA examination was conducted in February 2008.  The Veteran reported that when he stood, his varicosities were bulbous and protruded up to 1 cm.  If he was on his feet for any length of time, he experienced swelling and tenderness.  He did not wear support hose at the examination, and reported that he did not generally use such.  There was no evidence of current or recent swelling, skin breakdowns, infection, ulceration, or pigmentation changes, but the examiner noted that the examination took place in the early morning.  He opined that if the Veteran were on his feet for any length of time, as on an ordinary day, "there would be pitting edema in the right lower extremity."

At a July 2009 VA examination, the Veteran stated that if he stood for multiple hours, he developed swelling and a mild achy discomfort.  He also reported that since his prior examination he had begun experiencing migratory calf and thigh cramps.  They were daily, but brief in duration.  The examiner, a Board-certified vascular surgeon, opined that the cramps were unrelated to varicose veins.  The Veteran did not report any thrombosis episodes, pedal edema, pigmentary changes, or ulcerations.  On physical examination, varicosities were noted from the thigh to the calf.  There was no evidence of ulceration, pigmentary changes, thrombophlebitis, or pedal edema. 

In September 2011, a VA examination was conducted.  The Veteran reported that when standing, his varicose veins were quite bulbous and protruded up to 1 cm.  There was no skin breakdown, however.  He wore support hose, and described aching and swelling when walking a half mile or more; he could walk up to 2 miles.  Physical examination showed no clubbing, edema, or trophic changes.  The Veteran denied thromboses, pigmentary changes, or ulcerations, and no such were evident on examination.  He did endorse achy pain and cramping, which were relieved with elevation.  Overall, symptoms were less severe when he used his compression stockings.  

VA treatment records from 2006 to 2012 show repeated findings of no lower extremity edema.  No venous ulcerations or pigmentary changes are noted.  Doctors do note the use of compression hosiery, and recommend continued use of such daily.

The disability picture presented most closely approximates the criteria for a 10 percent evaluation.  The Veteran reports, and examination and treatment records confirm, that he experiences no more than intermittent edema, and that is associated with use.  Although the edema appears daily with standing and walking, it resolves with elevation, and is lessened or relieved completely with use of compression stockings.  The edema cannot be said to be persistent.  Further, the Veteran and doctors describe complete relief of edema with elevation and stocking use.  No higher schedular evaluation may be assigned; persistent edema plus additional manifestations are required for assignment of any higher rating.

Consideration has been given to the possibility of assignment of an extraschedular evaluation under 38 C.F.R. § 3.321.  Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. At 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.

If the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. At 116.

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Schedule provides higher evaluations for greater degrees of symptomatology than are demonstrated here.  Moreover, all of the reported signs and symptoms described by the Veteran are considered by the Schedular rating criteria; his disability is not productive of the manifestations that would warrant the higher rating.  The Schedule is therefore adequate, and no further consideration of an extraschedular evaluation is required.

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  An initial evaluation is excess of 10 percent for right leg varicose veins is not warranted.


ORDER

Service connection for a headache disability is denied.

Service connection for a low back disability is denied.

Service connection for a hearing loss disability is denied.

An initial evaluation is excess of 10 percent for right leg varicose veins is denied.


REMAND

With regard to the remaining claims, for service connection of PTSD and hepatitis C, remand is required for further development.

PTSD

The Veteran has alleged several stressor events in service to support his allegation of PTSD.  He reported that another soldier, a good friend, died in his arms after being stabbed in a fight.  He also reports that he was involved in a detail tasked with cleaning up a bivouac area after a soldier stole a tank and drove it through camp, killing multiple soldiers.

With regard to the first allegation, VA has undertaken all reasonable steps to investigate the Veteran's report.  The service department has confirmed that a man in the Veteran's unit was in fact stabbed to death in May 1973.  However, the complete investigative reports of the incident, including multiple witness statements, fail to show the Veteran was in any way involved.  The Veteran has also repeatedly gotten the name of the victim, who he reports was a good friend and mentor, wrong, and in describing the basis of their friendship-being from or having family in specific states-reports incorrect facts regarding the victim's history.  He was from South Carolina, not Houston, as the Veteran reported. The Veteran's account of the incident is not credible, nor are his reports of its effect on him.  The Board finds that this incident cannot support a diagnosis of PTSD.

The second allegation, however, must still be investigated.  It is true that there appears to be no record of any incident such as that described by the Veteran based on preliminary inquiries, but in September 2007, the Center for Unit Records Research (CURR, now the Joint Services Records Research Center (JSRRC)) stated that there were additional inquires which could be made.  Some of these were dependent upon the Veteran supplying information regarding the units or individuals involved; he has stated he is unable to do so, and hence these avenues are exhausted.  CURR also suggested that the U.S. Army Crime Records Center at Fort Belvoir, Virginia, could be contacted.  This was not tied to a need for additional information, and hence VA could reasonably make the additional investigative effort.  VA is obligated to make all required efforts to obtain relevant records in the possession of the Federal government, until it can be certified that further efforts would be futile or the records do not exist or are otherwise unavailable.  38 C.F.R. § 3.159(c)(2).

Should the reported incident be verified, a VA examination would be required.

Hepatitis C

The Veteran's claim of service connection for hepatitis C is inextricably intertwined with the PSTD claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  The Veteran alleges that as part of the cleanup detail from the tank incident, he was exposed to a great deal of blood, and this was a risk factor in the development of hepatitis C.

The development actions taken with regard to verifying the PTSD stressor allegation will also serve to verify or discredit the allegation regarding exposure to blood in service, and will inform any decision with respect to scheduling of a VA examination.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Associate with the claims file updated VA treatment records from the Denver, Colorado, medical center and all associated clinics, as well as from any other VA facility identified by the Veteran or in the record, for the period of March 2012 to the present.

2.  Contact the U.S. Army Crime Records Center, U.S. Army Criminal Investigation Command, Attn: Records Maintenance Branch, 010 Sixth Street, Fort Belvoir, Virginia 22060-5585, (or other current custodian) and request all information regarding the Veteran's allegation of a stolen tank and milled soldiers during the fall of 1973.  Inquiries should cover the period of August to December 1973.

3.  IF AND ONLY IF the stressor allegation is verified, schedule the Veteran for appropriate mental disorder and hepatitis examinations to determine all current relevant diagnoses and obtain necessary nexus opinions.

4.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


